199 F.2d 152
J. A. DOGGETT, G. W. Allen and H. G. Allen, Appellants,v.R. L. HUNT, Appellee.
No. 14156.
United States Court of Appeals Fifth Circuit.
October 22, 1952.

Appeal from the United States District Court for the Southern District of Alabama; Daniel H. Thomas, Judge.
Albert J. Tully, Mobile, Ala., for appellant.
W. Dewitt Reams, Mobile, Ala., Ralph B. Shank, Dallas, Tex., for appellee.
Before BORAH, STRUM and RIVES, Circuit Judges.
PER CURIAM.


1
Motion of appellee to dismiss appeal granted and the appeal herein, 93 F.Supp. 426, is dismissed on the authority of Kelly v. Great Atlantic & Pacific Tea Co., 4 Cir., 86 F.2d 296.